Case 2:14-cv-07648-PSG-GJS Document 124 Filed 01/13/21 Page 1 of 2 Page ID #:3733




                       UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                            JAN 13 2021
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
  FLO & EDDIE, INC., a California                   No.   20-56134
  corporation, individually and on behalf of all
  others similarly situated,                        D.C. No. 2:14-cv-07648-PSG-GJS
                                                    Central District of California,
                   Plaintiff-Appellee,              Los Angeles

    v.                                              ORDER

  PANDORA MEDIA, LLC, a Delaware
  corporation,

                   Defendant-Appellant.

         Appellant’s opposed motion (Docket Entry No. 11) to stay appellate

  proceedings is granted. The previously established briefing schedule is vacated.

         Appellant proceedings are stayed until resolution of Flo & Eddie, Inc. v.

  Sirius XM Radio, Inc., No. 17-55844, or further order of the court.

         Appellant’s shall file a status report on April 13, 2021 and every 90 days

  thereafter while Flo & Eddie, Inc. v. Sirius XM Radio, Inc. remains pending.

         Appellant shall notify the court by filing a status report within 7 days after

  resolution of Flo & Eddie, Inc. v. Sirius XM Radio, Inc.

         Failure to file a status report may terminate the stay of appellate

  proceedings.

         The briefing schedule will be reset in a future order.



  SSR/Pro Mo
Case 2:14-cv-07648-PSG-GJS Document 124 Filed 01/13/21 Page 2 of 2 Page ID #:3734




                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT


                                              By: Sofia Salazar-Rubio
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7




  SSR/Pro Mo                           2                                20-56134
